Exhibit 10.02

THIRTY-THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS THIRTY-THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”),
dated as of March 11, 2005, is entered into by and among WACHOVIA BANK, NATIONAL
ASSOCIATION, successor by merger to Congress Financial Corporation (“Lender”),
BRAWN OF CALIFORNIA, INC., a California corporation (“Brawn”), BRAWN, LLC, a
Delaware limited liability company (“Brawn LLC”), GUMP’S BY MAIL, INC., a
Delaware corporation (“GBM”), GUMP’S CORP., a California corporation (“Gump’s”),
HANOVER REALTY, INC., a Virginia corporation (“Hanover Realty”), THE COMPANY
STORE FACTORY, INC., a Delaware corporation (“TCS Factory”), THE COMPANY OFFICE,
INC., a Delaware corporation (“TCS Office”), SILHOUETTES, LLC, a Delaware
limited liability company (“Silhouettes LLC”), HANOVER COMPANY STORE, LLC, a
Delaware limited liability company (“HCS LLC”), DOMESTICATIONS, LLC, a Delaware
limited liability company (“Domestications LLC”), KEYSTONE INTERNET SERVICES,
LLC, a Delaware limited liability company (“KIS LLC”), and THE COMPANY STORE
GROUP, LLC, a Delaware limited liability company (“CSG LLC” and, together with
Brawn, Brawn LLC, GBM, Gump’s, Hanover Realty, TCS Factory, TCS Office,
Silhouettes LLC, HCS LLC, Domestications LLC and KIS LLC, collectively,
“Borrowers” and each, individually, a “Borrower”), HANOVER DIRECT, INC., a
Delaware corporation (“Hanover”), CLEARANCE WORLD OUTLETS, LLC, a Delaware
limited liability company (“Clearance World”), SCANDIA DOWN, LLC, a Delaware
limited liability company (“Scandia Down LLC”), LACROSSE FULFILLMENT, LLC, a
Delaware limited liability company (“LaCrosse LLC”), D.M. ADVERTISING, LLC, a
Delaware limited liability company (“DM Advertising LLC”), AMERICAN DOWN &
TEXTILE, LLC, a Delaware limited liability company (“ADT LLC”), and HANOVER
GIFTS, INC., a Virginia corporation (“Hanover Gifts” and, together with Hanover,
Clearance World, Scandia Down LLC, LaCrosse LLC, DM Advertising LLC and ADT LLC,
collectively, “Guarantors” and each, individually, a “Guarantor”).

W I T N E S S E T H:

WHEREAS, Borrowers, Guarantors and Lender are parties to the Loan and Security
Agreement, dated November 14, 1995, as amended by the First Amendment to Loan
and Security Agreement, dated February 22, 1996, the Second Amendment to Loan
and Security Agreement, dated April 16, 1996, the Third Amendment to Loan and
Security Agreement, dated May 24, 1996, the Fourth Amendment to Loan and
Security Agreement, dated May 31, 1996, the Fifth Amendment to Loan and Security
Agreement, dated September 11, 1996, the Sixth Amendment to Loan and Security
Agreement, dated as of December 5, 1996, the Seventh Amendment to Loan and
Security Agreement, dated as of December 18, 1996, the Eighth Amendment to Loan
and Security Agreement, dated as of March 26, 1997, the Ninth Amendment to Loan
and Security Agreement, dated as of April 18, 1997, the Tenth Amendment to Loan
and Security Agreement, dated as of October 31, 1997, the Eleventh Amendment to
Loan and Security Agreement, dated as of March 25, 1998, the Twelfth Amendment
to Loan and Security Agreement, dated as of September 30, 1998, the Thirteenth
Amendment to Loan and Security Agreement, dated as of September 30, 1998, the
Fourteenth Amendment to Loan and Security Agreement, dated as of February 28,
2000, the Fifteenth Amendment to Loan and

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

Security Agreement, dated as of March 24, 2000, the Sixteenth Amendment to Loan
and Security Agreement, dated as of August 8, 2000, the Seventeenth Amendment to
Loan and Security Agreement, dated as of January 5, 2001, the Eighteenth
Amendment to Loan and Security Agreement, dated as of November 12, 2001, the
Nineteenth Amendment to Loan and Security Agreement, dated as of December 18,
2001 (as amended hereby, the “Nineteenth Amendment to Loan Agreement”), the
Twentieth Amendment to Loan and Security Agreement, dated as of March 5, 2002,
the Twenty-First Amendment to Loan and Security Agreement, dated as of March 21,
2002, the Twenty-Second Amendment to Loan and Security Agreement, dated as of
August 16, 2002, the Twenty-Third Amendment to Loan and Security Agreement,
dated as of December 27, 2002, the Twenty-Fourth Amendment to Loan and Security
Agreement, dated as of February 27, 2003, the Twenty-Fifth Amendment to Loan and
Security Agreement, dated as of April 21, 2003, the Twenty-Sixth Amendment to
Loan and Security Agreement, dated as of August 29, 2003, the Twenty-Seventh
Amendment to Loan and Security Agreement, dated as of October 31, 2003, the
Twenty-Eighth Amendment to Loan and Security Agreement, dated as of November 4,
2003, the Twenty-Ninth Amendment to Loan and Security Agreement, dated as of
November 25, 2003, the Thirtieth Amendment to Loan and Security Agreement, dated
as of March 25, 2004, the Thirty-First Amendment to Loan and Security Agreement,
dated as of July 8, 2004, and the Thirty-Second Amendment to Loan and Security
Agreement, dated as of December 30, 2004 (as so amended, the “Loan Agreement”),
pursuant to which Lender has made loans and advances to Borrowers;

WHEREAS, Borrowers and Guarantors have requested that Lender, commencing on the
date hereof and continuing through June 30, 2005 increase the amount of Letter
of Credit Accommodations that may be permitted to remain outstanding at any one
time from $10,000,000 to $13,000,000 as set forth herein;

 

WHEREAS, the parties hereto desire to enter into this Amendment to evidence and
effectuate such consents and amendments, in each case subject to the terms and
conditions and to the extent set forth herein;

 

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

1.   Definitions. All capitalized terms used herein and not defined herein shall
have the meanings given to such terms in the Loan Agreement.

2.   Letter of Credit Accommodations. Section 2.3(g) of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:

“(g) Notwithstanding anything to the contrary contained herein or in any of the
other Financing Agreements, the aggregate amount of all Letter of Credit
Accommodations pursuant hereto and all other commitments and obligations made or
incurred by Lender pursuant hereto for the account or benefit of Revolving Loan
Borrowers in connection therewith shall not, at any one time outstanding, exceed
Ten Million Dollars ($10,000,000); provided, that, (i) solely during the period
commencing on March 14, 2005 through June 30, 2005, the aggregate amount of all
such Letter of Credit Accommodations shall not, at any one time outstanding,
exceed Thirteen Million Dollars

 

2

 

 

 

 

 


--------------------------------------------------------------------------------



 

($13,000,000) and (ii) the aggregate amount of all outstanding Letter of Credit
Accommodations consisting of or relating to banker’s acceptances and any other
commitments and obligations made or incurred by Lender in connection therewith,
shall not at any time exceed Seven Hundred Fifty Thousand Dollars ($750,000).
Lender shall have the right, from time to time, to establish and revise
sublimits for Letter of Credit Accommodations for the account of the respective
Revolving Loan Borrowers, within the overall limit then in effect on Letter of
Credit Accommodations.”

3.   Representations, Warranties and Covenants. Borrowers and Guarantors
represent, warrant and covenant with and to Lender as follows, which
representations, warranties and covenants are continuing and shall survive the
execution and delivery hereof, the truth and accuracy of, or compliance with
each, together with the representations, warranties and covenants in the other
Financing Agreements, being a condition of the effectiveness of this Amendment
and a continuing condition of the making or providing of any Revolving Loans or
Letter of Credit Accommodations by Lender to Borrowers:

 

(a)  This Amendment and each other agreement or instrument to be executed and
delivered by Borrowers or Guarantors hereunder have been duly authorized,
executed and delivered by all necessary action on the part of Borrowers and
Guarantors which is a party hereto and thereto and, if necessary, their
respective stockholders (with respect to any corporation) or members (with
respect to any limited liability company), and is in full force and effect as of
the date hereof, as the case may be, and the agreements and obligations of
Borrowers or Guarantors, as the case may be, contained herein and therein
constitute legal, valid and binding obligations of Borrowers and Guarantors, as
the case may be, enforceable against them in accordance with their terms.

(b)  No action of, or filing with, or consent of any governmental or public body
or authority, and no approval or consent of any other party, other than Chelsey,
is required to authorize, or is otherwise required in connection with, the
execution, delivery and performance of this Amendment and each other agreement
or instrument to be executed and delivered pursuant hereto.

(c)  Neither the execution and delivery of this Amendment, the Private Label
Credit Card Agreement, or any other agreements, documents or instruments in
connection therewith, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof (i) has violated or
shall violate any law or regulation or any order or decree of any court or
governmental instrumentality in any respect, or (ii) does, or shall conflict
with or result in the breach of, or constitute a default in any respect under
any mortgage, deed of trust, security agreement, agreement or instrument to
which any Borrower or Guarantor is a party or by which it or any of its assets
may be bound, or (iii) does or shall violate any provision of the Certificate of
Incorporation, Certificate of Formation, By-Laws or Operating Agreement of any
Borrower or Guarantor.

4.   Conditions Precedent. Concurrently with the execution and delivery hereof
(except to the extent otherwise indicated below), and as a further condition to
the effectiveness of this Amendment and the agreement of Lender to the
modifications and amendments set forth in this Amendment:

 

3

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

(a)       Lender shall have received a photocopy of an executed original or
executed original counterparts of this Amendment by facsimile (with the
originals to be delivered within five (5) Business Days after the date hereof),
as the case may be, duly authorized, executed and delivered by Borrowers and
Guarantors;

(b)       Lender shall have received, in form and substance satisfactory to
Lender, the consent of all Participants to this Amendment and the transactions
contemplated hereby; and

(c)       Lender shall have received, in form and substance satisfactory to
Lender, for each Borrower and Guarantor that is a limited liability company (i)
a Management and Incumbency Certificate of each such company identifying all
managers, officers or other persons authorized to act on behalf of such company,
(ii) Company Resolutions of each such company, evidencing the adoption and
subsistence of company resolutions approving the execution, delivery and
performance by each Borrower and Guarantor that is a limited liability company
of this Amendment and the agreements, documents and instruments to be delivered
pursuant to this Amendment, in each case signed by all members of each such
company, and (iii) Certificates of the Secretary or Assistant Secretary of each
such company identifying all members of such company;

(d)       Lender shall have received, in form and substance satisfactory to
Lender, for each Borrower and Guarantor that is a corporation, a Secretary’s or
Assistant Secretary’s Certificate of Directors’ Resolutions with Shareholders’
Consent (other than in respect of Hanover) evidencing the adoption and
subsistence of corporate resolutions approving the execution, delivery and
performance by such Borrower and Guarantor of this Amendment and the agreements,
documents and instruments to be delivered pursuant to this Amendment; and

(e)       each Borrower and Guarantor shall deliver, or cause to be delivered,
to Lender a true and correct copy of any consent, waiver or approval to or of
this Amendment, which any Borrower or Guarantor is required to obtain from any
other Person, including without limitation Chelsey, and such consent, approval
or waiver shall be in a form reasonably acceptable to Lender.

5.   Effect of this Amendment. This Amendment constitutes the entire agreement
of the parties with respect to the subject matter hereof, and supersedes all
prior oral or written communications, memoranda, proposals, negotiations,
discussions, term sheets and commitments with respect to the subject matter
hereof. Except as expressly provided herein, no other changes or modifications
to the Loan Agreement or any of the other Financing Agreements, or waivers of or
consents under any provisions of any of the foregoing, are intended or implied
by this Amendment, and in all other respects the Financing Agreements are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
effective date hereof. To the extent that any provision of the Loan Agreement or
any of the other Financing Agreements conflicts with any provision of this
Amendment, the provision of this Amendment shall control.

6.   Further Assurances. Borrowers and Guarantors shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Lender to effectuate the provisions and purposes of this Amendment.

 

4

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

7.   Governing Law. The validity, interpretation and enforcement of this
Amendment in any dispute arising out of the relationship between the parties
hereto, whether in contract, tort, equity or otherwise shall be governed by the
internal laws of the State of New York, without regard to any principle of
conflict of laws or other rule of law that would result in the application of
the law of any jurisdiction other than the State of New York.

8.   Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

9.   Counterparts. This Amendment may be executed in any number of counterparts,
but all of such counterparts shall together constitute but one and the same
agreement. In making proof of this Amendment, it shall not be necessary to
produce or account for more than one counterpart thereof signed by each of the
parties hereto.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



 

5

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on the day and year first written.

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

successor by merger to Congress Financial Corporation

 

By: /s/ Eric Storz

 

Name:      Eric Storz

Title:        Vice President

 

BRAWN OF CALIFORNIA, INC.

 

By:     /s/ Daniel J. Barsky

 

Name:        Daniel J. Barsky

Title:          Secretary

           

BRAWN, LLC

 

By:     /s/ Daniel J. Barsky

 

Name:        Daniel J. Barsky

Title:          Secretary

 

GUMP’S BY MAIL, INC.

 

By:     /s/ Daniel J. Barsky

 

Name:        Daniel J. Barsky

Title:          Secretary

 

 

GUMP’S CORP.

 

By:     /s/ Daniel J. Barsky

 

Name:        Daniel J. Barsky

Title:          Secretary

 

HANOVER REALTY, INC.

 

By:     /s/ Daniel J. Barsky

 

Name:        Daniel J. Barsky

Title:          Secretary

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



 

6

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

THE COMPANY STORE FACTORY, INC.

 

By: /s/ Daniel J. Barsky

 

Name:        Daniel J. Barsky

Title:          Secretary

 

THE COMPANY OFFICE, INC.

 

By: /s/ Daniel J. Barsky

 

Name:        Daniel J. Barsky

Title:          Secretary

 

 

SILHOUETTES, LLC

 

By: /s/ Daniel J. Barsky

 

Name:        Daniel J. Barsky

Title:          Secretary

 

 

HANOVER COMPANY STORE, LLC

 

By: /s/ Daniel J. Barsky

 

Name:        Daniel J. Barsky

Title:          Secretary

 

DOMESTICATIONS, LLC

 

By: /s/ Daniel J. Barsky

 

Name:        Daniel J. Barsky

Title:          Secretary

 

KEYSTONE INTERNET SERVICES, LLC

 

By: /s/ Daniel J. Barsky

 

Name:        Daniel J. Barsky

Title:          Secretary

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



 

7

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

THE COMPANY STORE GROUP, LLC

 

By: /s/ Daniel J. Barsky

 

Name:    Daniel J. Barsky

Title:      Secretary

 

By their signatures below, the

undersigned Guarantors acknowledge

and agree to be bound by the

applicable provisions of this

Amendment:

 

HANOVER DIRECT, INC.

 

By:    /s/ Daniel J. Barsky

Name:   Daniel J. Barsky

Title:      Secretary

 

CLEARANCE WORLD OUTLETS, LLC

 

By:    /s/ Daniel J. Barsky

Name:     Daniel J. Barsky

Title:       Secretary

 

SCANDIA DOWN, LLC

 

By: /s/ Daniel J. Barsky

Name:   Daniel J. Barsky

Title:      Secretary

 

LA CROSSE FULFILLMENT, LLC

 

By: /s/ Daniel J. Barsky

Name:   Daniel J. Barsky

Title:      Secretary

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



 

8

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

D.M. ADVERTISING, LLC

 

By: /s/ Daniel J. Barsky

Name:        Daniel J. Barsky

Title:          Secretary

 

 

AMERICAN DOWN & TEXTILE, LLC

 

By: /s/ Daniel J. Barsky

Name:        Daniel J. Barsky

Title:          Secretary

 

HANOVER GIFTS, INC.

 

By: /s/ Daniel J. Barsky

Name:        Daniel J. Barsky

Title:          Secretary

 

 

 

 

9

 

 

 

 

 

 

 